FILED
                           NOT FOR PUBLICATION                                MAR 17 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


REID L. TAMAYOSE; NADINE K.                      No. 12-15267
TAMAYOSE,
                                                 D
              Plaintiffs - Appellants,           .C. No. 1:10-cv-00185-JMS-BMK

  V.
                                                 MEMORANDUM*
OPTION ONE MORTGAGE
CORPORATION, its successors and
assigns now known as Sand Canyon
Corporation; H&R BLOCK BANK,

              Defendants - Appellees,

  V.

RESIDENTIAL CREDIT SOLUTIONS,
INC.,

              Defendant-third-party-
plaintiff - Appellee,

  V.

OLD REPUBLIC TITLE & ESCROW OF
HAWAII, LTD.,

              Third-party-defendant -


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Appellee.


                   Appeal from the United States District Court
                            for the District of Hawaii
                  J. Michael Seabright, District Judge, Presiding

                          Submitted February 20, 2014**
                             U. Of Hawaii, Manoa

Before: HAWKINS, McKEOWN, and BEA, Circuit Judges.

      Reid and Nadine Tamayose appeal from the district court’s grant of

summary judgment for defendants in their Truth in Lending Act (“TILA”) claim

for rescission. We review de novo an order granting summary judgment, Doe v.

Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009), and affirm.

      Under applicable federal law, the parties who seek to rescind a loan

agreement under TILA carry the burden of proving that they could tender the loan

proceeds to extinguish the loan. Yamamoto v. Bank of N.Y., 329 F.3d 1167, 1171

(9th Cir. 2003). The Tamayoses failed to raise a genuine issue of material fact that

they could tender the proceeds of the loan in the event that the court granted them

rescission. We do not discuss the Tamayoses’ arguments that Yamamoto should be

overruled. A three-judge panel is bound by Yamamoto “until such time as the


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2
Supreme Court or an en banc panel of [this] court revisits this issue.” Covarrubias

Teposte v. Holder, 632 F.3d 1049, 1056 n.2 (9th Cir. 2011).

AFFIRMED.




                                         3